Title: To James Madison from John Dawson, 5 August 1801
From: Dawson, John
To: Madison, James


Dear Sir
Paris August 5th 1801.
My letter to “the Secretary of State,” of this date will inform you of the ratification of the convention. The probable causes of the delay will be communicated when we meet. The ultimate result may be attributed to the first Consul, and I am happy in the reflection that my honest endeavours to serve my country have not been without their effect.
After the departure of the ship which takes the Convention and this letter I shall be my own master, and propose to visit England if I can cross the Channel. At present all intercourse is prohibited from an apprehension of invasion which I do believe will be attempted and which has certainly created much alarm in that country. About the first of October I shall sail for the U. S. and hope to be with you by the first of December.
There is a report here which has created some surprise and uneasiness. It is that a Mr. Lee is appointed the Consul at Bordeaux. He is represented as a refugee and one who bore arms during our war, (whic⟨h⟩ circumstance I am sure coud not be known to the administration) and in every respect unfit for the office.
Mr. Appleton a very respectable Gentleman has solicited permission to take the treaty and will hand you this. I have told him that I coud not promise him one sous—that it was probable, that, if he was at any extraordinary trouble, you woud make him some compensation.
I have only one letter from the United States since I left them.
I pray you to present me to Mrs. Madison, and to accept an assurance of much esteem
J Dawson.
 

   RC (DLC). Docketed by JM.


   Letter not found.


   William Lee (1772–1840) was born in Nova Scotia and already had spent several years in France when Adams appointed him commercial agent at Marseilles in February 1801. In June, after Lee had reminded the president of his supporting letters on file at the State Department (including messages from Elbridge Gerry, Benjamin Lincoln, and William Tudor), Jefferson named him commercial agent at Bordeaux, a post he held until 1816. The rumors Dawson heard may have been the result of Lee’s being confused with his father, also named William Lee, who was a foreman at the Royal Navy Yard in Halifax (Lee to Jefferson, Mar. 1801 [DNA: RG 59, LAR, 1801–9]; National Intelligencer, 20 Feb. and 15 June 1801; standing consular instructions to William Lee, 3 June 1801 [DNA: RG 59, IC, vol. 1]; Mary Lee Mann, ed., A Yankee Jeffersonian: Selections from the Diary and Letters of William Lee of Massachusetts [Cambridge, Mass., 1958], pp. ix, 1–2, 159).

